UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

FODE LAYE KOUROUMA #A096- CASE NO. 6:18-CV-01150 SEC P
151-270

VERSUS JUDGE SUMMERHAYS
WARDEN MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after an independent review of the record,
determining that the findings are correct under the applicable law, and considering
the objections to the Report and Recommendation in the record;

IT IS ORDERED, ADJUDGED AND DECREED the Petitioner for Writ

of Habeas Corpus be DISMISSED.

THUS DONE in Chambers on this Ar day of XY JI a

NS \-

Coe Robert R. Summerhays \
United States District Judge \ J

 

 
